Title: To George Washington from Major General Philemon Dickinson, 18 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] June 18th 1778 10 OClock P.M.
                    
                    Your Excellency’s favor of this morning, just came to hand—A Boy from Philada, say’s, our Troops took possession of the City, at 6, OClock, at which time he left it.
                    The alarms thro’ this State are given, I make no doubt our Militia, will turn out with Spirit—Your Excellency may rely on my utmost exertions, the Troops are preparing to march from this Post—The most exact intelligence, shall be instantly communicated to your Excellency, by Your most Obt Servt
                    
                        Philemon Dickinson
                    
                    
                        P.S. Col: White this moment arrived here on his way, to join his Regiment—it being agreable to him, to remain with me, for the present, I shall accept his services, if your Excellency approves of it—he is acquainted with the Country, & will be very serviceable—as his furlough expires on Sunday, your Excellency will be pleased to mention the Cause of his delay, to Col: Moylan.
                    
                